         Case 1:18-cr-00661-PGG Document 94 Filed 04/21/20 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

              -against-                                                ORDER

 ARMANDO JOSE JARQUIN RICO,                                     (S1) 18 Cr. 661 (PGG)

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               Defendant Rico is charged with conspiracy to distribute and possess with intent to

distribute one kilogram and more of heroin, in violation of 21 U.S.C. §§ 846, 841(a)(1),

841(b)(1)(A) (Count One). ((S1) Indictment (Dkt. No. 34))

               Rico was arrested on September 7, 2018. (Dkt. No. 3) On September 12, 2018,

Judge Castel, sitting in Part I, ordered Rico detained pending trial on grounds of risk of flight. In

ordering that Rico be detained pending trial, Judge Castel cited the following factors: (1)

because Rico is charged with a drug trafficking offense that carries a maximum term of

imprisonment of ten years or more under the Controlled Substances Act, there is a presumption

that no conditions or combination of conditions can ensure his return to court and the safety of

the community; (2) the weight of the evidence against Rico is strong; (3) Rico is a citizen of

Nicaragua and has significant family and other ties with Nicaragua; (4) Rico has no legal status

in the United States and is subject to removal; and (5) there is no extradition treaty with

Nicaragua for this offense. (Dkt. No. 88-1 at 19-23)

               Rico is currently detained at the Metropolitan Correctional Center (“MCC”). No

trial date has been set in this case. Since August 2019, defense counsel has repeatedly
         Case 1:18-cr-00661-PGG Document 94 Filed 04/21/20 Page 2 of 12



represented that Rico is likely to plead guilty, and she has repeatedly requested additional time to

work toward a pre-trial disposition.1

               Rico now seeks release on bail.2 (Apr. 15, 2020 Def. Ltr. (Dkt. No. 85); Apr. 17,

2020 Def. Ltr. (Dkt. No. 92); Apr. 18, 2020 Def. Ltr. (Dkt. No. 93)) The Government opposes

his application. (Apr. 17, 2020 Govt. Ltr. (Dkt. No. 88))

                                         BACKGROUND

I.     LEGAL STANDARDS

               The Bail Reform Act, 18 U.S.C. § 3142(g), directs courts to consider the

following factors in determining whether pretrial release is appropriate:

       (1) the nature and circumstances of the offense charged, including whether
           the offense is a crime of violence, a violation of section 1591, a Federal crime
           of terrorism, or involves a minor victim or a controlled substance, firearm,
           explosive, or destructive device;

       (2) the weight of the evidence against the [defendant];


1  See Aug. 28, 2019 Conf. Tr. (Dkt. No. 54) at 2-3 (“Your Honor, I do not think we're headed
towards a trial. . . .”); Nov. 7, 2019 Conf. Tr. (Dkt. No. 66) at 4-5 (stand-in counsel informing the
court that defense counsel “believes it’s going to be a plea. . . . I understand a Pimentel letter was
given to her for her client to review, and for her to review, and she told me she expects it will be
a plea."); Nov. 21, 2019 Conf. Tr. (Dkt. No. 66) at 2-3 (“I had made an application to the U.S.
Attorney’s Office for them to consider whether or not [the Defendant] would be eligible for a
role reduction under the United States Sentencing Guidelines . . . . [F]or that reason I am not yet
ready to commit that this case would end up with a plea. It might still end up with a plea. I just
don’t know whether it would be open or whether or not it would be with a plea agreement. . . . I
just need additional time.”); Jan. 9, 2020 Conf. Tr. (Dkt. No. 76) at 2 (“I have spoken with the
prosecutor and hopefully by the end of next week or the week after we should be able to come
back to the Court with a plea. I do not think we are headed towards trial.”); Jan. 23, 2020 Conf.
Tr. (Dkt. No. 80) at 2-3 (“Your Honor, Mr. Pellegrino and I are supposed to valve him or at least
meet for a safety-valve proffer sometime next week and then move forward with a guilty plea
. . . . I am hoping, actually, it is wrapped up by next week Friday.”); Mar. 5, 2020 Def. Ltr. (“The
defense respectfully requests a three-week adjournment in this case. . . . I will schedule a date for
my client to plead guilty.”))
2 Rico has consented to having his bail application decided on the papers, and has waived his
right to a hearing. (See Apr. 17, 2020 Def. Ltr. (Dkt. No. 89)) The Government also consents to
having Rico’s bail application decided on the papers. (See Apr. 17, 2020 Govt. Ltr. (Dkt. No. 88)
at 1 n.1)
                                                  2
         Case 1:18-cr-00661-PGG Document 94 Filed 04/21/20 Page 3 of 12



       (3) the history and characteristics of the [defendant], including . . . the
           [defendant’s] character, physical and mental condition, family ties,
           employment, financial resources, length of residence in the community,
           community ties, past conduct, history relating to drug or alcohol abuse,
           criminal history, and record concerning appearance at court
           proceedings; . . . and

       (4) the nature and seriousness of the danger to any person or the community that
           would be posed by the defendant’s release. . . .

18 U.S.C. § 3142(g).

               In order for a defendant to be detained pending trial, the Government must

demonstrate (1) by a preponderance of the evidence, that there are no conditions or combination

of conditions that will ensure the defendant’s return to court, or (2) by clear and convincing

evidence, that there is no condition or combination of conditions that will reasonably assure the

safety of the community. See United States v. English, 629 F.3d 311, 319 (2d Cir. 2011) (“At all

times, however, ‘the government retains the ultimate burden of persuasion by clear and

convincing evidence that the defendant presents a danger to the community,’ and ‘by the lesser

standard of a preponderance of the evidence that the defendant presents a risk of flight.’” (citing

United States v. Mercedes, 254 F.3d 433, 436 (2d Cir. 2001)); United States v. Chimurenga, 760

F.2d 400, 405-06 (2d Cir. 1985) (“The government has the burden of establishing defendant's

dangerousness by ‘clear and convincing evidence.’ . . . The government's burden of proof on the

question of risk of flight [for a pre-trial defendant] is not by clear and convincing evidence, but

rather by a preponderance of the evidence. . . . ”); United States v. Paulino, 335 F. Supp. 3d 600,

610 (S.D.N.Y. 2018) (“Regardless, in a presumption case, the Government still bears the burden

of persuasion of demonstrating dangerousness by clear and convincing evidence and risk of




                                                  3
          Case 1:18-cr-00661-PGG Document 94 Filed 04/21/20 Page 4 of 12



flight by a preponderance of the evidence.” (citing English, 629 F.3d at 319)); see also 18 U.S.C.

§§ 3142(e), 3142(f).

II.     THE PARTIES’ ARGUMENTS

        A.      Defendant Rico

                Rico argues that his release “is necessary for the preparation of his defense and

because [of] the grave risk the COVID-19 pandemic poses to those incarcerated at the MCC.”

(Apr. 15, 2020 Def. Ltr. (Dkt. No. 85) at 1) In support of his application, Rico argues that the

Government has not met its burden of proving either that Rico is a danger to the community or a

flight risk. (Id. at 2)

                As to danger to the community, Rico contends that “Pretrial Services, the

Honorable Kevin Nathaniel Fox, and [Judge Castel] have all correctly found that Mr. Rico’s

release on bail would not present a danger to the community.” (Id.)

                As to risk of flight, “co-workers and family members are willing to face the

financial risks of signing a bond for Mr. Rico and [to] provide him with a place to stay in New

York City while he is out on bond. . . .” (Id.) “Rico has lived and worked in New York for the

last three years. His father and other members of his family live here.” (Apr. 17, 2020 Def. Ltr.

(Dkt. No. 92)) at 3) Rico adds that any risk of flight he might have presented as a result of his

Nicaraguan citizenship no longer applies, because “the coronavirus shutdown has made travel

anywhere inside the United States difficult, and travel from here to Nicaragua nearly impossible

. . . . [T]he last international flight to Nicaragua was on April 9, 2020, and no date has been set

for the resumption of flights to [Nicaragua].” (Id. at 2) Rico further states that because he is




                                                  4
         Case 1:18-cr-00661-PGG Document 94 Filed 04/21/20 Page 5 of 12



safety-valve eligible and played a “limited role in the conspiracy,” the Court should grant release

on bail. (Id. at 1)

        B.      The Government

                The Government opposes Rico’s application for release on bail, arguing that Rico

(1) is a citizen of Nicaragua and has significant ties there; (2) participated in the international

importation of millions of dollars’ worth of heroin from Mexico to the United States; (3) has not

rebutted the statutory presumption that he is a danger to the community and a risk of flight; and

(4) has not shown that he suffers from “any of the underlying health conditions that would make

him at greater risk to contract the [COVID-19] virus, and instead cites only generalized

speculation of the risks of the virus in jails.” (Apr. 17, 2020 Govt. Ltr. (Dkt. No. 88))

III.    BAIL REFORM ACT ANALYSIS

        A.      Nature of the Offenses Charged

                As noted above, Rico is charged with conspiracy to distribute and possess with

intent to distribute a kilogram and more of heroin. ((S1) Indictment (Dkt. No. 34)) The

Government claims that Rico provided a “‘safe house’ in aid of a major drug trafficking

organization that was moving millions of dollars of heroin into the New York City area.” (Apr.

17, 2020 Govt. Ltr. (Dkt. No. 88) at 1) Rico was arrested by agents of Homeland Security

Investigations (“HSI”) following “the controlled delivery to the defendant of two packages

containing more than 500 grams of heroin inside Mexican food ingredients. An additional more

than ten kilograms of heroin were found hidden inside duffle bags during a subsequent search

inside of Rico’s apartment.” (Id.)

                The charge against Rico carries a maximum sentence under the Controlled

Substances Act of more than ten years in prison. See 21 U.S.C. §§ 846, 841(b)(1)(A).



                                                   5
         Case 1:18-cr-00661-PGG Document 94 Filed 04/21/20 Page 6 of 12



Accordingly, there is a presumption that no condition or combination of conditions can ensure

his return to court and the safety of the community. 18 U.S.C. § 3142(e)(3). The charge against

Rico also carries a ten-year minimum mandatory sentence. See 21 U.S.C. §§ 846, 841(b)(1)(A).

However, he is safety-valve eligible, as he has no criminal history. (See Apr. 17, 2020 Govt. Ltr.

(Dkt. No. 88) at 2 n.4; Apr. 15, 2020 Def. Ltr. (Dkt. No. 85) at 3; Apr. 17, 2020 Def. Ltr. (Dkt.

No. 92) at 1; Bail Hearing Tr. (Dkt. No. 5) at 12)

       B.      Weight of the Evidence

               The weight of the evidence against Rico is quite strong, given the Court’s denial

of his suppression motion.3 (Aug. 26, 2019 Order (Dkt. No. 50))

               At the time of Rico’s arrest, he

       admitted not only to receiving the 500 grams of heroin in the two packages
       delivered that day, but also to storing more than ten additional kilograms of heroin
       in his apartment on behalf of others. He also admitted to officers, in sum and
       substance, that he had participated in the conspiracy for approximately one year,
       and that the controlled delivery was not the first set of packages that he had
       received. Indeed, Rico admitted that in the past, he was paid approximately $500
       each time he received packages from Mexico, and was directed to open the
       packages, clean the Mexican food ingredients off of the drugs, and store the drugs
       until other members of the conspiracy could retrieve them.

(Apr. 17, 2020 Govt. Ltr. (Dkt. No. 88) at 4)

               According to the Government,



3 On January 7, 2019, Rico moved to suppress “all physical evidence obtained, and all
statements made, after he was arrested in his home without a warrant in violation of the Fourth
Amendment because all such physical evidence and statements are the fruits of his
unconstitutional arrest. Even if the arrest was lawful, the warrantless search of Mr. Rico’s
apartment violated the Fourth Amendment and his purported consent was involuntary.” (Def. Br.
(Dkt. No. 22) at 5; see also Def. Mot. (Dkt. No. 20); Rico Decl. (Dkt. No. 23)) The Court
conducted a hearing concerning Rico’s motion on May 29, 2019, and June 13, 2019. (See May
29, 2019 Tr. (Dkt. No. 40); June 13, 2019 Tr. (Dkt. No. 44)) On August 26, 2019, the Court
denied Rico’s motion to suppress, except as to a pre-Miranda statement made in response to an
agent’s question about drugs and weapons in Rico’s apartment. As to that statement, the motion
was granted. (Aug. 26, 2019 Order (Dkt. No. 50))
                                                  6
          Case 1:18-cr-00661-PGG Document 94 Filed 04/21/20 Page 7 of 12



        the ten kilograms of heroin found in duffle bags in Rico’s apartment . . . do not
        appear to be drugs that Rico received via the mail hidden in Mexican food
        ingredients. Rather, the ten kilograms appear to be drugs that [co-defendant]
        Villalona had received via the cross-country vehicle shipments that California
        authorities were tracking with the DEA, which were then stored in Rico’s
        apartment as a “stash house,” until the drugs could be retrieved later, and
        distributed. All of this evidence shows that Rico was directly involved in a well-
        financed, major international drug conspiracy that had the means to transport,
        store, and distribute at least 30 kilograms of narcotics to the New York City area –
        in part because of the substantial assistance that Rico provided to the co-
        conspirators.

(Id. at 4-5)

        C.     History and Characteristics of the Defendant

               Rico is approximately 30 years old and is a citizen of Nicaragua, where he was

born and raised. He entered the United States in 2015 on a visitor’s visa that he overstayed.

(PTS Rpt. at 2) Rico has lived in the Bronx since approximately February 2015. Prior to that,

Rico lived in Nicaragua, where his wife, three children, mother and stepfather, siblings, and

other relatives reside. (Id.) As to family in the United States, Rico’s aunt and cousin live in the

New York area, id., and his father “is an American citizen [who] is now in the United States.”

(Apr. 15, 2020 Def. Ltr. (Dkt. No. 85) at 1)

        D.     Danger to the Community

               The massive quantity of heroin recovered from the Defendant’s apartment as well

as his admissions concerning his role in the conspiracy raise concerns of danger to the

community.

        E.     Conclusion

               Having considered the factors listed in the Bail Reform Act, the Court concludes

that Rico has not offered evidence sufficient to rebut the presumption that there is no condition

or combination of conditions that can ensure his return to court or the safety of the community if

he is released on bail. See 18 U.S.C. § 3142(e)(3)(A).

                                                 7
         Case 1:18-cr-00661-PGG Document 94 Filed 04/21/20 Page 8 of 12



                   There is overwhelming evidence that Rico was engaged in a significant drug

trafficking conspiracy that distributed massive quantities of heroin, using his apartment as a “safe

house.” Rico proposes returning to the same apartment if he is released on bail. (Apr. 18, 2020

Def. Ltr. (Dkt. No. 93)) Given these circumstances, Rico presents a danger to the community.

                   As to risk of flight, Rico is an illegal alien with a wife, children, mother and

stepfather, and other relatives in Nicaragua. Acknowledging that he is safety-valve eligible, he

still faces a lengthy prison sentence. Moreover, were Rico to flee to his home country, the

United States would have no practical way to apprehend him. This nation’s bilateral extradition

treaty with Nicaragua does not include drug offenses. See Treaty Between the United States and

Nicaragua for the Extradition of Criminals, June 15, 1907, 35 Stat. 1869, 1907 WL 1842. Given

these circumstances, the bail package proposed by the Defendant is not sufficient to ensure his

return to court.

                   For all of these reasons, the Court concludes that the Government has met its

burden of demonstrating that there is no condition or combination of conditions that can ensure

the return of the Defendant and the safety of the community if he is granted pretrial release.

IV.     “COMPELLING REASON”

                   Rico contends that – regardless of the factors under the Bail Reform Act – he is

entitled to release under 18 U.S.C. § 3142(i), due to the ongoing COVID-19 pandemic. Rico

asserts that pretrial release is necessary to protect his Sixth Amendment right to counsel, since

the “MCC has been under lockdown, with no attorney visits permitted, since February, and the

lockdown likely will continue into the foreseeable future because of the coronavirus. . . .

Preparing Mr. Rico’s defense under these circumstances is effectively impossible, providing a

compelling reason for releasing Mr. Rico at least until prison visits and communications are

restored.” (Apr. 15, 2020 Def. Ltr. (Dkt. No. 85) at 3)
                                                     8
         Case 1:18-cr-00661-PGG Document 94 Filed 04/21/20 Page 9 of 12



               Rico further contends that he should be released because the risk of contracting

COVID-19 presents a grave danger to his health. (Id. at 3-4)

       A.      18 U.S.C. § 3142(i)

               Section 3142(i) provides that a “judicial officer may, by subsequent order, permit

the temporary release of the person, in the custody of a United States marshal or another

appropriate person, to the extent that the judicial officer determines such release to be necessary

for preparation of the person’s defense or for another compelling reason.” 18 U.S.C. § 3142(i).

               1.         Danger from COVID-19

               There is no question that COVID-19 presents an enormous risk to inmates

currently in detention.

       Though the BOP has admirably put transmission mitigation measures in place, see
       Federal Bureau of Prisons, Federal Bureau of Prisons COVID-19 Action Plan,
       https://www.bop.gov/resources/news/20200313_covid-19.jsp, in the event of an
       outbreak at the [MCC] (where the Defendant is currently being detained),
       substantial medical and security challenges would almost certainly arise. A
       comprehensive view of the danger the Defendant poses to the community requires
       considering all factors – including this one – on a case-by-case basis.

United States v. Stephens, 2020 WL 1295155, at *2 (citing United States v. Raihan, No. 20-cr-68

(BMC) (JO), Dkt. No. 20 at 10:12–19 (E.D.N.Y. Mar. 12, 2020)).

               Rico, who is approximately 30 years old, has not asserted that he suffers from any

condition that makes him especially vulnerable to COVID-19, such as a respiratory condition or

a history of heart disease. The Pretrial Services Report indicates that the Defendant was

diagnosed with tachycardia – rapid heartbeat – in 2017, but that he is not receiving any treatment

or taking any medication for this condition. (PTS Rpt. at 3) There is thus no basis for this Court

to find that Rico is more susceptible to COVID-19 than other inmates. Nor has Rico alleged that

he has been exposed to the virus or that he has not received appropriate medical care. Rico

“simply makes a generalized argument that the fact of the ongoing pandemic itself is enough to

                                                 9
          Case 1:18-cr-00661-PGG Document 94 Filed 04/21/20 Page 10 of 12



justify temporary release.” United States v. Chandler, 2020 WL 1528120, at *2 (citing United

States v. Hamilton, No. 19-cr-54-01 (NGG), 2020 WL 1323036, at *1 (E.D.N.Y. Mar. 20,

2020)).

               The Court concludes that the COVID-19 pandemic does not constitute a

“compelling reason” for Defendant’s release on bail pursuant to Section 3142(i). See United

States v. Marte, No. 19-cr-795 (SHS), 2020 WL 1505565, at *1 (S.D.N.Y. Mar. 30, 2020)

(“Pursuant to 18 U.S.C. § 3142(i), the Court concludes that, in the absence of any evidence that

defendant has a special condition making him substantially vulnerable to Covid-19, the

pandemic alone, which is affecting the community in its entirety, is not a compelling reason

warranting release at this point in time.”); see also United States v. Steward, No. 20-cr-0052

(DLC), 2020 WL 1468005 (S.D.N.Y. Mar. 26, 2020).

               2.      Sixth Amendment Argument

               Rico states that the MCC has been closed to all outside visitors since February

2020, that his Sixth Amendment right to counsel has been violated, and that the only appropriate

remedy for this constitutional violation is immediate pretrial release. (Apr. 15, 2020 Def. Ltr.

(Dkt. No. 85); Apr. 17, 2020 Def. Ltr. (Dkt. No. 92))

               The spread of COVID-19 throughout New York State – and the country – has

compelled the Bureau of Prisons to suspend all visits, including legal visits. United States v.

Stephens, No. 15-cr-95 (AJN), 2020 WL 1295155, at *2 (S.D.N.Y. Mar. 19, 2020) (citing

Federal Bureau of Prisons, Federal Bureau of Prisons COVID-19 Action Plan,

https://www.bop.gov/resources/news/20200313_covid-19.jsp (explaining that “legal visits will

be suspended for 30 days” nationwide); see also Federal Bureau of Prisons, COVID-19 Action

Plan: Phase Five, https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp.

Inmates do have access to counsel, however. They receive 500, instead of 300, minutes of phone
                                                10
        Case 1:18-cr-00661-PGG Document 94 Filed 04/21/20 Page 11 of 12



time per month. Federal Bureau of Prisons, BOP Implementing Modified Operations,

https://www.bop.gov/coronavirus/covid19_status.jsp. And prison officials have stated that

“case-by-case accommodation will be accomplished at the local level and confidential legal calls

will be allowed in order to ensure inmates maintain access to counsel. Attorneys seeking an in-

person visit with their client or a confidential call should contact the institution Executive

Assistant . . . or contact the appropriate Consolidated Legal Center for the BOP institution.”

Federal Bureau of Prisons, Federal Bureau of Prisons COVID-19 Action Plan,

https://www.bop.gov/resources/news/20200313_covid-19.jsp

               Although the Court is concerned about Rico’s access to counsel, it cannot find

that BOP’s decision to suspend all legal visits is unreasonable in light of the global pandemic and

the threat it poses to inmates, residents of New York City, and the nation at large.

               The Court concludes that the suspension of legal visits does not constitute a

“compelling reason” under Section 3142(i) for Rico’s release on bail given the risk of flight and

danger to the community that he presents.




                                                 11
        Case 1:18-cr-00661-PGG Document 94 Filed 04/21/20 Page 12 of 12



                                         CONCLUSION

               For the reasons stated above, Defendant Rico’s application for release on bail

(Dkt. No. 85) is denied. Given the rapidly evolving nature of this health crisis, however, and the

challenges it poses to prison facilities, see Federal Defenders of New York, Inc. v. Federal

Bureau of Prisons, No. 19-1778, slip op. at 26-27 (2d Cir. Mar. 20, 2020), his motion is denied

without prejudice to renewal in the event that circumstances materially change.

Dated: New York, New York
       April 21, 2020




                                                12
